Citation Nr: 0919625	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right knee disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to an extension beyond January 31, 2006, 
under 38 C.F.R. § 4.30, of a temporary total rating for 
convalescence following right knee surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a low back 
disability, to include as secondary to service-connected 
right knee disability, continued a 10 percent disability 
rating for a right knee disability, and denied an extension 
beyond January 31, 2006, of a temporary total rating for 
convalescence following right knee surgery.  The Veteran 
testified before the Board in August 2007.  The Board 
remanded these claims for additional development in May 2008.  

A March 2009 rating decision granted a separate 30 percent 
rating for right knee instability, effective May 9, 2005.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's low back disability claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested 
by full extension and flexion limited at most to 105 degrees.  
There is severe instability and x-ray evidence of arthritis.

2.  The competent medical evidence reflects that the Veteran 
did not require convalescence beyond January 31, 2006, 
following right knee surgery.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5003, 5257, 5260, 5261 (2008).  

2.  Extension beyond January 31, 2006, of a temporary total 
rating for convalescence following right knee surgery is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2008), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  In this case, although there is x-ray evidence 
of arthritis, the Veteran is already in receipt of a 10 
percent rating under a limitation of motion code.  Therefore, 
he is not entitled to an increased rating for his right knee 
disability under the Diagnostic Codes for arthritis.      

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran currently has a 10 percent rating for his right 
knee disability based on limitation of flexion due to pain, 
which the RO inadvertently rated under DC 5257, the 
Diagnostic Code for recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2008).  The Board 
finds that the Veteran's 10 percent rating for his right knee 
disability fits more appropriately under DC 5260, which 
contemplates limitation of flexion of the leg.  38 C.F.R. 
§ 4.71a, DC 5260 (2008).  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
  
In addition, the Veteran also has a separate 30 percent 
rating based on recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.  Diagnostic Code 5261, which 
contemplates limitation of extension of the leg, is also 
applicable in this claim.  38 C.F.R. § 4.71a, DC 5261 (2008).      

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, or subluxation of the right knee.  Similarly, 
ankylosis of the right knee has not been demonstrated.  

VA and private medical records dated from May 2005 to March 
2009 show that the Veteran received intermittent treatment 
for his right knee disability.  He suffered from symptoms 
such as right knee pain, locking while walking, and patellar 
malalignment.  He received a right knee arthroscopy with 
partial medial meniscectomy and distal patellar realignment.  
In a May 2006 VA medical report, the Veteran had 105 degrees 
flexion and 0 degrees extension.  There was no evidence of 
instability, posterior or medial tenderness, joint line 
tenderness, effusions, patellar tenderness, or pain with 
patellar grind.  The kneecap was riding slightly laterally, 
and the extremities were neurovascularly intact.  The 
patellar tracked midline with range of motion without 
crepitus.    

On VA examination in March 2006, the Veteran complained of 
weakness, daily pain, loss of motion, and some popping in the 
right knee.  He reported having a difficult time going up and 
down a ladder and stairs, being unable to squat, and being 
able to only run short distances due to pain and weakness in 
the leg.  He did not use a brace or other assistive device.  
Range of motion testing showed 115 degrees flexion and 0 
degrees extension.  The knee was painful upon flexion to 115 
degrees.  Examination revealed multiple scars on the right 
knee that were well-healed.  There was mild pain in the 
patellofemoral joint to direct palpation.  The knee was 
stable to anterior and posterior varus and valgus stress.  
The Veteran was neurovascularly intact, and there were no 
signs of infection.  He stated that the knee swelled with 
repetitive physical activities and became more painful and 
stiff to the point where he could not bend it beyond 90 
degrees.  An x-ray of the right knee showed well-maintained 
joint space and hardware in the proximal tibia from recent 
patellar realignment surgery.  The examiner diagnosed the 
Veteran with chronic chondromalacia of the patella with loss 
of motion, weakness, and continuing pain.        

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations, the Veteran's right knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable rating.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the Veteran's 
right knee would have to be limited to 30 degrees in order to 
warrant an increased rating of 20 percent.  Flexion limited 
at most to 105 degrees in the right knee, as demonstrated on 
the May 2006 VA medical report, does not warrant a 
compensable rating under DC 5260.  

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DC 5261.  Given that he did not 
meet the criteria for a compensable rating under DC 5261, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, there is no basis for a compensable 
rating under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  Although the Veteran stated that the 
knee swelled with repetitive physical activities and became 
more painful and stiff to the point where he could not bend 
it beyond 90 degrees, there was no objective evidence of 
further loss of range of motion in functional capacity, 
increased fatigability, and decreased coordination due to 
pain.  Even if the Veteran experienced painful flare-up of 
his right knee disability, there is no evidence which 
suggests, that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension, the criteria for a 20 
percent rating, or restricted such that any separate 
compensable rating would be warranted.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
Veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

The Veteran also has a separate 30 percent rating for right 
knee instability under DC 5257, which allows a maximum 30 
percent disability rating for severe lateral instability.  
38 C.F.R. § 4.71a, DC 5257.  Because the Veteran is already 
in receipt of the maximum rating under the code, he is not 
entitled to an increased rating under DC 5257.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant a rating in excess of 10 percent 
disabling under DC 5260 and 30 percent disabling under DC 
5257.  The preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extension of Temporary Total Rating For Convalescence Under 
38 C.F.R. § 4.30 

The Veteran contends that an extension beyond January 31, 
2006, of his temporary total rating for convalescence is 
warranted because he had been under the care of the VA 
orthopedics department since June 2005 and had not been 
allowed to return to his regular activities until May 22, 
2006.   

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
determined that the inability to return to any employment 
would, in fact, show a need for continuing convalescence 
under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 
(1995). 

On December 1, 2005, the Veteran underwent a right knee 
arthroscopy with major synovectomy.  A December 2005 rating 
decision granted a temporary total rating from December 1, 
2005, to January 31, 2006.  A May 2006 rating decision denied 
an extension of the temporary total rating.     

In a December 2005 letter, a VA surgeon stated that the 
Veteran had undergone arthroscopic repair of the right knee 
on December 1, 2005.  He reported that a convalescent period 
of 8 weeks would be required for recuperation from surgery 
and that the Veteran would be able to resume normal 
activities of daily living after that time period.  

A January 2006 VA medical report showed that the Veteran was 
to return in May or June 2006 for a six-month follow-up of 
his right knee surgery.  

In a May 2006 letter, a VA physician stated that the Veteran 
had been under his care from June 2005 to May 22, 2006.  He 
reported that as of May 22, 2006, the Veteran could return to 
his activities.  

A May 2006 telephone call to a VA physician revealed that the 
Veteran had been under the care of the VA orthopedics 
department and would continue to receive such care until his 
right knee condition had improved.  She reviewed the 
Veteran's medical records regarding his December 2005 right 
knee surgery and found that the Veteran did not require a 
period of convalescence following February 1, 2006, based on 
his medical records.  

On VA examination in November 2008, the examiner stated that 
the Veteran had required 6 to 8 weeks of convalescence after 
the December 2005 right knee surgery.     

The objective medical evidence of record does not indicate 
the presence of severe postoperative residuals subsequent to 
January 31, 2006.  There is no medical evidence of 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body case, or the necessity for house confinement.  38 C.F.R. 
§ 4.30.  Although the May 2006 letter from the Veteran's 
treating physician asserted that the Veteran had been under 
orthopedic care from June 2005 to May 22, 2006, it did not 
indicate that the Veteran had required convalescence after 
January 31, 2006.  The evidence as a whole shows that the 
Veteran had required only 6 to 8 weeks of convalescence after 
his December 2005 right knee surgery and did not require 
convalescence beyond January 31, 2006.  The preponderance of 
the evidence is therefore against the extension of a 
temporary total convalescent rating beyond January 31, 2006. 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006 and May 
2006 that advised the Veteran of the elements necessary to 
substantiate his claim.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating for a right 
knee disability.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

An increased rating for a right knee disability is denied.  

Extension beyond January 31, 2006, of a temporary total 
rating for convalescence following right knee surgery is 
denied.



REMAND

The Veteran is seeking entitlement to service connection for 
a low back disability as secondary to his service-connected 
right knee disability.  A disability may be service-connected 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310(b), was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  

The Veteran was afforded a VA examination in November 2008.  
The examiner provided a diagnosis of chronic lumbar strain 
status post laminectomy and diskectomy L4-L5.  He opined that 
it was less likely as not that the Veteran's low back 
disability was caused by his knee disabilities.  The examiner 
did not address the question of whether the Veteran's 
service-connected right and left knee disabilities, either 
alone or in combination, worsened the Veteran's back 
disability.  Thus the examination was not adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Because a VA examiner has not specifically opined as to 
whether the Veteran's service-connected knee disabilities 
aggravated his nonservice-connected low back disability, the 
Board finds that an examination and opinion addressing this 
issue is necessary to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed low back disability and his 
right and left knee disabilities.  The 
examiner should specifically state 
whether it is at least as likely as not 
that any low back disability is caused 
by his right and/or left knee 
disability.  The examiner must also 
state whether it is at least as likely 
as not that any low back disability 
found to be present was aggravated by 
the service-connected right and left 
knee disabilities.  

If necessary, the examiner should 
attempt to reconcile the opinion with 
the medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The claims folder 
should be made available to and 
reviewed by the examiner.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


